IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:     SCHEDULE OF HOLIDAYS     : No. 581 Judicial Administration Docket
           FOR YEAR 2024 FOR STAFFS :
           OF THE APPELLATE COURTS :
           AND THE ADMINISTRATIVE :
           OFFICE OF PENNSYLVANIA :
           COURTS                   :


                                         ORDER


              PER CURIAM:

                      AND NOW, this 12th day of December, 2022, it is hereby ordered that
         the following paid holidays for calendar year 2024 will be observed on the dates
         specified below by all employees of the appellate courts and the Administrative
         Office of Pennsylvania Courts:


              January       01, 2024            New Year’s Day
              January       15, 2024            Martin Luther King, Jr. Day
              February      19, 2024            Presidents’ Day
              March         29, 2024            Good Friday
              May           27, 2024            Memorial Day
              June          19, 2024            Juneteenth
              July          04, 2024            Independence Day
              September     02, 2024            Labor Day
              October       14, 2024            Columbus Day
              November      11, 2024            Veterans’ Day
              November      28, 2024            Thanksgiving Day
              November      29, 2024            Day after Thanksgiving
              December      25, 2024            Christmas Day